 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN L. CORRIGAN, SR.,
                                                     NO: 2:19-CV-0132-TOR
 8                               Plaintiff,
                                                     ORDER DENYING
 9          v.                                       RECONSIDERATION

10    ROBERT H. WHALEY, PAUL L.
      KIRKPATRICK, and CARL P.
11    WARRING,

12                               Defendants.

13         BEFORE THE COURT is Plaintiff’s Motion for Reconsideration. ECF No.

14   4. For the reasons previously stated by the Court while dismissing the Complaint

15   and closing the file, ECF No. 2, the Motion for Reconsideration is DENIED.

16         The Clerk of Court shall enter this Order and furnish a copy to Plaintiff. No

17   further motions will be entertained in this closed file.

18         DATED May 31, 2019.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge


     ORDER DENYING RECONSIDERATION ~ 1
